Exhibit 10.6

 

EXHIBIT J-1

TO THE CREDIT AGREEMENT

 

FORM OF

FIRST PREFERRED SHIP MORTGAGE

 

ON MARSHALL ISLANDS FLAG VESSEL

 

 

[VESSEL]

OFFICIAL NO. [OFFICIAL NUMBER]

 

 

executed by

 

 

[SHIPOWNER],

as Shipowner

 

 

in favor of

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

as Security Trustee and Mortgagee

 

 

[CLOSING DATE]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Section 1.

Existence: Authorization

 

Section 2.

Title to Vessel

 

Section 3.

ISM and ISPS Compliance

 

ARTICLE II

 

 

Section 1.

Payment of Indebtedness

 

Section 2.

Mortgage Recording

 

Section 3.

Lawful Operation

 

Section 4.

Payment of Taxes

 

Section 5.

Prohibition of Liens

 

Section 6.

Notice of Mortgage

 

Section 7.

Removal of Liens

 

Section 8.

Release from Arrest

 

Section 9.

Maintenance

 

Section 10.

Inspection; Reports

 

Section 11.

Flag; Home Port

 

Section 12.

No Sales, Transfers or Charters

 

Section 13.

Insurance

 

Section 14.

Reimbursement for Expenses

 

Section 15.

Performance of Charters

 

Section 16.

Change in Ownership

 

Section 17.

Prepayment if Event of Loss

 

ARTICLE III

 

 

Section 1.

Events of Default; Remedies

 

Section 3.

Power of Attorney-Sale

 

Section 4.

Power of Attorney-Collection

 

Section 5.

Delivery of Vessel

 

Section 6.

Mortgagee to Discharge Liens

 

Section 7.

Payment of Expenses

 

Section 8.

Remedies Cumulative

 

Section 9.

Cure of Defaults

 

Section 10.

Discontinuance of Proceedings

 

Section 11.

Application of Proceeds

 

Section 12.

Possession Until Default

 

Section 13.

Severability of Provisions. Etc.

 

ARTICLE IV

 

 

Section 1.

Successors and Assigns

 

Section 2.

Power of Substitution

 

Section 3.

Counterparts

 

Section 4.

Notices

 

Section 5.

Recording: Clause

 

Section 6.

Further Assurances

 

Section 7.

Governing Law

 

Section 8.

Additional Rights of the Mortgagee

 

SIGNATURE

 

 

 

--------------------------------------------------------------------------------


 

FIRST PREFERRED MORTGAGE

 

[VESSEL]

 

This First Preferred Ship Mortgage made [CLOSING DATE] (this “Mortgage”), by
[SHIPOWNER], a Marshall Islands limited liability company (the “Shipowner”), in
favor of NORDEA BANK FINLAND PLC, NEW YORK BRANCH as Security Trustee (together
with its successors in trust and assigns, the “Mortgagee”), pursuant to the
Credit Agreement referred to below.

 

W I T N E S S E T H

 

WHEREAS:

 

A.                                   The Shipowner is the sole owner of the
whole of the Marshall Islands flag vessel [VESSEL NAME], Official Number
[OFFICIAL NUMBER] of [GROSS TONS] gross tons and [NET TONS] net tons built in
[YEAR BUILT] at [YARD AND LOCATION BUILT], with her home port at Majuro,
Marshall Islands.

 

B.                                     General Maritime Corporation, a Marshall
Islands corporation (the “Borrower”), the Lenders party thereto from time to
time, and Nordea Bank Finland plc, New York Branch, as Administrative Agent and
as Collateral Agent, have entered into a Credit Agreement dated as of July 1,
2004 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), providing for the making of loans to the
Borrower in the principal amount of up to Eight Hundred Twenty-Five Million
United States Dollars (U.S. $825,000,000) (the Lenders, the Administrative Agent
and Collateral Agent, collectively, the “Lender Creditors”).  A copy of the form
of the Credit Agreement (without attachments) is attached hereto as Exhibit A
and made a part hereof.  Except as otherwise defined herein, capitalized terms
used herein and defined in the Credit Agreement shall be used herein as so
defined.

 

C.                                     The Borrower may at any time and from
time to time enter into, or guaranty the obligations of one or more Subsidiary
Guarantors or any of their respective Subsidiaries under, one or more Interest
Rate Protection Agreements or Other Hedging Agreements with respect to the Loans
(and/or the Commitments) with one or more Lenders or any Affiliate thereof (each
such Lender or Affiliate, even if the respective Lender subsequently ceases to
be a Lender under the Credit Agreement for any reason, together with such
Lender’s or Affiliate’s successors and assigns, if any, collectively, the “Other
Creditors” and, together with the Lender Creditors, the “Secured Creditors”). 
The estimated aggregate notional amount of the liabilities of the Borrower under
the Interest Rate Protection Agreements or Other Hedging Agreements entered into
with respect to the Loans (and/or the Commitments) is Fifty Million United
States Dollars (U.S. $50,000,000).

 

D.                                    The Shipowner is a wholly-owned subsidiary
of the Borrower.

 

E.                                      The Shipowner entered into the
Subsidiaries Guaranty in favor of the Secured Creditors pursuant to which the
Shipowner has guaranteed (i) to the Lender Creditors, all obligations of the
Borrower under the Credit Agreement and each other Credit Document to which the
Borrower is a party, and (ii) to each of the Other Creditors, all obligations of
the Borrower under each Interest

 

--------------------------------------------------------------------------------


 

Rate Protection Agreement and each Other Hedging Agreement entered into with
respect to the Loans (and/or the Commitments).  A copy of the form of the
Subsidiaries Guaranty is attached hereto as Exhibit B and made a part hereof. 
The Lenders have advanced the Term Loans pursuant to the Credit Agreement and
have committed to make the Revolving Loans subject to the terms and on the
conditions set forth in the Credit Agreement;  the Shipowner acknowledges that
it is justly indebted to the Secured Creditors under the Subsidiaries Guaranty.

 

F.                                      In order to secure its obligations under
the Subsidiaries Guaranty according to the terms thereof, and the payment of all
other such sums that may hereinafter be secured by this Mortgage in accordance
with the terms hereof, and to secure the performance and observance of and
compliance with all the agreements, covenants and conditions contained herein
and in the Subsidiaries Guaranty, the Shipowner has duly authorized the
execution and delivery of this First Preferred Mortgage under Chapter 3 of the
Marshall Islands Maritime Act 1990 as amended.

 

G.                                     Pursuant to the Credit Agreement, the
Mortgagee has agreed to act as Trustee for the Secured Creditors.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the Shipowner’s obligations under the
Subsidiaries Guaranty according to the terms thereof, and the payment of all
other sums that may hereafter be secured by this Mortgage in accordance with the
terms hereof (all such obligations and other sums hereinafter called the
“Indebtedness hereby secured”) and to secure the performance and observance of
and compliance with all of the agreements, covenants and conditions contained in
this Mortgage and the Subsidiaries Guaranty, the Shipowner has granted,
conveyed, mortgaged, pledged, confirmed, assigned, transferred and set over and
by these presents does grant, convey, mortgage, pledge, confirm, assign,
transfer and set over, unto the Mortgagee, and its successors and assigns, the
whole of the said vessel [VESSEL NAME], including, without being limited to, all
of the boilers, engines, machinery, masts, spars, boats, anchors, cables,
chains, fuel (to the extent owned by the Shipowner), rigging, tackle, capstans,
outfit, tools, pumps and pumping equipment, apparel, furniture, drilling
equipment, fittings, equipment, spare parts, and all other appurtenances
thereunto appertaining or belonging, whether now owned or hereafter acquired,
and also any and all additions, improvements, renewals and replacements
hereafter made in or to such vessel or any part thereof, including all items and
appurtenances aforesaid (such vessel, together with all of the foregoing, being
herein called the “Vessel”).

 

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever.

 

PROVIDED, and these presents are upon the condition, that, if the Shipowner or
its successors or assigns shall pay or cause to be paid the Indebtedness hereby
secured as and when the same shall become due and payable in accordance with the
terms of the Subsidiaries Guaranty and this Mortgage, and all other such sums as
may hereafter become secured by this Mortgage in accordance with the terms
hereof, and the Shipowner shall duly perform, observe and comply with or cause
to be performed, observed, or complied with all the covenants, terms and
conditions of this Mortgage and the Subsidiaries Guaranty expressed or implied,
to be performed, then this Mortgage and the estate and rights hereunder shall
cease, determine and be void, otherwise to remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

The Shipowner, for itself, its successors and assigns, hereby covenants,
declares and agrees with the Mortgagee and its successors and assigns that the
Vessel is to be held subject to the further covenants, conditions, terms and
uses hereinafter set forth.

 

The Shipowner covenants and agrees with the Mortgagee as follows:

 

ARTICLE I

 

Representations and Warranties of the Shipowner

 

Section
1.                                                                                           
Existence: Authorization.  The Shipowner is a limited liability company duly
organized and validly existing under the laws of the Republic of the Marshall
Islands and shall so remain during the life of this Mortgage.  The Shipowner has
full power and authority to own and mortgage the Vessel; has full right and
entitlement to register the Vessel in its name under the flag of the Republic of
the Marshall Islands and all action necessary and required by law for the
execution and delivery of this Mortgage has been duly and effectively taken; and
each of the Indebtedness hereby secured and the Mortgage is and will be the
legal, valid and binding obligation of the Shipowner enforceable in accordance
with its terms.

 

Section
2.                                                                                           
Title to Vessel.  The Shipowner lawfully owns and is lawfully possessed of the
Vessel free from any lien or encumbrance whatsoever other than this Mortgage,
liens for current crew’s wages and liens not yet required to be removed under
Section 7 of Article II hereof and will warrant and defend the title and
possession thereto and to every part thereof for the benefit of the Mortgagee
against the claims and demands of all persons whomsoever.

 

Section
3.                                                                                           
ISM and ISPS Compliance.  The Shipowner has obtained all necessary ISM
Documentation in connection with the Vessel and is in full compliance with the
ISM Code and the ISPS Code (as such terms are defined in Section 9 of Article
II.

 

ARTICLE II

 

Covenants of the Shipowner

 

Section
1.                                                                                           
Payment of Indebtedness.  The Shipowner will pay or cause to be paid the
Indebtedness hereby secured and will observe, perform and comply with the
covenants, terms and conditions herein and in the Subsidiaries Guaranty, express
or implied, on its part to be observed, performed or complied with. In the event
of inconsistency between this Mortgage and the Subsidiaries Guaranty, the
provisions of this Mortgage shall prevail but only to the extent required by
Marshall Islands law.

 

The obligation of the Indebtedness hereby secured is an obligation in United
States Dollars and the term “$” when used herein shall mean such United States
Dollars.  Notwithstanding fluctuations in the value or rate of United States
Dollars in terms of gold or any other currency, all payments hereunder or
otherwise in respect of the Indebtedness hereby secured shall be payable in
terms of United States Dollars when due, in United States Dollars when paid,
whether such payment is made before or after the due date.

 

Section
2.                                                                                           
Mortgage Recording.  The Shipowner will cause this Mortgage to be duly recorded
or filed in the Office of the Deputy Commissioner of Maritime Affairs of the
Republic

 

3

--------------------------------------------------------------------------------


 

of the Marshall Islands, in accordance with the provisions of Chapter 3 of the
Republic of the Marshall Islands Maritime Act of 1990, as amended, and will
otherwise comply with and satisfy all of the provisions of applicable laws of
the Republic of the Marshall Islands in order to establish and maintain this
Mortgage as a first preferred mortgage thereunder upon the Vessel and upon all
renewals, replacements and improvements made in or to the same for the amount of
the Indebtedness hereby secured.

 

Section
3.                                                                                           
Lawful Operation.  The Shipowner will not cause or permit the Vessel to be
operated in any manner contrary to law, and the Shipowner will not engage in any
unlawful trade or violate any law or carry any cargo that will expose the Vessel
to penalty, forfeiture or capture, and will not do, or suffer or permit to be
done, anything which can or may injuriously affect the registration of the
Vessel under the laws and regulations of the Republic of the Marshall Islands
and will at all times keep the Vessel duly documented thereunder.

 

Section
4.                                                                                           
Payment of Taxes.  The Shipowner will pay and discharge when due and payable,
from time to time, all taxes, assessments, governmental charges, fines and
penalties lawfully imposed on the Vessel or any income therefrom.

 

Section
5.                                                                                           
Prohibition of Liens.  Neither the Shipowner, any charterer, the Master of the
Vessel nor any other person has or shall have any right, power or authority to
create, incur or permit to be placed or imposed or continued upon the Vessel,
its freights, profits or hire any lien whatsoever other than this Mortgage,
other liens in favor of the Mortgagee and for crew’s wages and salvage.

 

Section
6.                                                                                           
Notice of Mortgage.  The Shipowner will place, and at all times and places will
retain a properly certified copy of this Mortgage on board the Vessel with her
papers and will cause such certified copy and the Vessel’s marine document to be
exhibited to any and all persons having business therewith which might give rise
to any lien thereon other than liens for crew’s wages and salvage, and to any
representative of the Mortgagee.

 

The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:

 

NOTICE OF MORTGAGE

 

THIS VESSEL IS OWNED BY [SHIPOWNER], AND IS SUBJECT TO A FIRST PREFERRED
MORTGAGE IN FAVOR OF NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
TRUSTEE/MORTGAGEE UNDER AUTHORITY OF CHAPTER 3 OF THE MARSHALL ISLANDS MARITIME
ACT 1990, AS AMENDED.  UNDER THE TERMS OF SAID MORTGAGE, NEITHER THE SHIPOWNER,
ANY CHARTERER, THE MASTER OF THE VESSEL, NOR ANY OTHER PERSON HAS ANY RIGHT,
POWER OR AUTHORITY TO CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THE
VESSEL, ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER LIEN WHATSOEVER OTHER THAN FOR
CREW’S WAGES AND SALVAGE.

 

Section
7.                                                                                           
Removal of Liens.  Except for the lien of this Mortgage, the Shipowner will not
suffer to be continued any lien, encumbrance or charge on the Vessel, and in due
course and in any event within thirty (30) days after the same becomes due and
payable or within

 

4

--------------------------------------------------------------------------------


 

fourteen (14) days after being requested to do so by the Mortgagee, the
Shipowner will pay or cause to be discharged or make adequate provision for the
satisfaction or discharge of all claims or demands, and will cause the Vessel to
be released or discharged from any lien, encumbrance or charge therefor.

 

Section
8.                                                                                           
Release from Arrest.  If a libel, complaint or similar process be filed against
the Vessel or the Vessel be otherwise attached, levied upon or taken into
custody by virtue of any legal proceeding in any court, the Shipowner will
promptly notify the Mortgagee thereof by telex, or telefax confirmed by letter,
at the address, as specified in this Mortgage, and within fourteen (14) days
will cause the Vessel to be released and all liens thereon other than this
Mortgage to be discharged, will cause a certificate of discharge to be recorded
in the case of any recording of a notice of claim of lien, and will promptly
notify the Mortgagee thereof in the manner aforesaid.  The Shipowner will notify
the Mortgagee within forty-eight (48) hours of any average or salvage incurred
by the Vessel.

 

Section
9.                                                                                           
Maintenance.  (a) The Shipowner will at all times and without cost or expense to
the Mortgagee maintain and preserve, or cause to be maintained and preserved,
the Vessel and all its equipment, outfit and appurtenances, tight, staunch,
strong, in good condition, working order and repair and in all respects
seaworthy and fit for its intended service, and will keep the Vessel, or cause
her to be kept, in such condition as will entitle her to the highest
classification and rating for vessels of the same age and type in the American
Bureau of Shipping or other classification society listed on Schedule X to the
Credit Agreement.  The Shipowner covenants to deliver annually to the Mortgagee
a certificate from such class society showing such classification to be
maintained.  The Shipowner will without cost or expense to the Mortgagee
promptly, irrevocably and unconditionally instruct and authorize the
classification society of the Vessel, and shall request the classification
society to give an undertaking to the Mortgagee as follows:

 

1.                                                                                      
to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original class records held by the
classification society relating to the Vessel;

 

2.                                                                                      
to allow the Mortgagee (or its agents), at any time and from time to time, to
inspect the original class and related records of the Shipowner and the Vessel
at the offices of the classification society and to take copies of them;

 

3.                                                                                      
following receipt of a written request from the Mortgagee:

 

(a)                                  to advise of any facts or matters which may
result in or have resulted in a change, suspension, discontinuance, withdrawal
or expiry of the Vessel’s class under the rules or terms and conditions of the
Shipowner’s or the Vessel’s membership of the classification society; and

 

(b)                                 to confirm that the Shipowner is not in
default of any of its contractual obligations or liabilities to the
classification society and, without limiting the foregoing, that it has paid in
full all fees or other charges due and payable to the classification society;
and

 

(c)                                  if the Shipowner is in default of any of
its contractual obligations or liabilities to the classification society, to
specify to the Mortgagee in reasonable detail

 

5

--------------------------------------------------------------------------------


 

the facts and circumstances of such default, the consequences thereof, and any
remedy period agreed or allowed by the classification society; and

 

(d)                                 to notify the Mortgagee immediately in
writing if the classification society receives notification from the Shipowner
or any other person that the Vessel’s classification society is to be changed.

 

Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the
classification society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the classification society, and nothing herein or therein shall be
construed as imposing any obligation or liability of the Mortgagee to the
classification society in respect thereof.

 

The Shipowner shall further notify the classification society that all the
foregoing instructions and authorizations shall remain in full force and effect
until revoked or modified by written notice to the classification society
received from the Mortgagee, and that the Shipowner shall reimburse the
classification society for all its costs and expenses incurred in complying with
the foregoing instructions.

 

(b)                                 The Vessel shall, and the Shipowner
covenants that she will, at all times comply with all applicable laws, treaties
and conventions to which the Republic of the Marshall Islands is a party, and
rules and regulations issued thereunder, and shall have on board as and when
required thereby valid certificates showing compliance therewith.  The Shipowner
will not make, or permit to be made, any substantial change in the structure,
type or speed of the Vessel or change in her rig, without first receiving the
written approval thereof by the Mortgagee.

 

(c)                                  The Shipowner agrees to give the Mortgagee
at least ten (10) days notice of the actual date and place of any survey or
drydocking, in order that the Mortgagee may have representatives present if
desired.  The Shipowner agrees that at the Mortgagee’s request it will satisfy
the Mortgagee that the expense of such survey or drydocking or work to be done
thereat is within Shipowner’s financial capability and will not result in a
claim or lien against the Vessel in violation of the provisions of this
Mortgage, the Credit Agreement, the Subsidiaries Guaranty or any other Credit
Document.

 

(d)                                 The Shipowner shall promptly notify the
Mortgagee of and furnish the Mortgagee with full information, including copies
of reports and surveys, regarding any material accident or accident involving
repairs where the aggregate cost is likely to exceed Five Hundred Thousand
Dollars (U.S. $500,000) (or its equivalent in another currency), any major
damage to the Vessel, any event affecting the Vessel’s class, any occurrence in
consequence whereof the Vessel has become or is likely to suffer an Event of
Loss.

 

(e)                                  The Mortgagee shall have the right at any
time, on reasonable notice, to have its surveyor conduct inspections and surveys
of the Vessel to ascertain the condition of the Vessel and to satisfy itself
that the Vessel is being properly repaired and maintained.  Such inspections and
surveys shall be conducted at such times and in such manner as will not
interfere with the Shipowner’s normal business operations and schedule.

 

6

--------------------------------------------------------------------------------


 

(f)                                    The Shipowner will furnish to the
Mortgagee on demand true and complete copies of the DOC (the SMC referred to in
the definition of ISM Code Documentation below) and such other ISM Code
documentation as the Mortgagee may reasonably request in writing.

 

(g)                                 The Shipowner will comply or procure
compliance with the ISM Code and the ISPS Code (as such terms are defined below)
and notify the Mortgagee forthwith upon:

 

(i)                                                                                    
any claim for breach of the ISM Code or the ISPS Code being made against the
Shipowner, an ISM Responsible Person (as such term is defined below) or the
manager of the Vessel in connection with the Vessel; or

 

(ii)                                                                                 
any other matter, event or incident, actual or which will or could lead to the
ISM Code or the ISPS Code not being complied with;

 

and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.

 

For the purposes of this Mortgage:

 

“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:

 

(a)                                  ‘The International Management Code for the
Safe Operation of Ships and for Pollution Prevention’, currently known or
referred to as the ‘ISM Code’, adopted by the Assembly of the International
Maritime Organization by Resolution A.741(18) on 4 November 1993 and
incorporated on 19 May 1994 into Chapter IX of the International Convention for
the Safety of Life at Sea 1974 (SOLAS 1974); and

 

(b)                                 all further resolutions, circulars, codes,
guidelines, regulations and recommendations which are now or in the future
issued by or on behalf of the International Maritime Organization or any other
entity with responsibility for implementing the ISM Code, including without
limitation, the ‘Guidelines on implementation or administering of the
International Safety Management (ISM) Code by Administrations’ produced by the
International Maritime Organization pursuant to Resolution A.788(19) adopted on
25 November 1995,

 

as the same may be amended, supplemented or replaced from time to time;

 

“ISM Code Documentation” includes:

 

(a)                                  the document of compliance (DOC) and safety
management certificate (SMC) issued pursuant to the ISM Code in relation to the
Vessel within the periods specified by the ISM Code;

 

(b)                                 the interim safety management certificate
(“Interim SMC”) issued pursuant to the ISM Code in relation to the Vessel prior
to or on the delivery date thereof;

 

7

--------------------------------------------------------------------------------


 

(c)                                  all other documents and data which are
relevant to the ISM SMS and its implementation and verification which the
mortgage may require by request; and

 

(d)                                 any other documents which are prepared or
which are otherwise relevant to establish and maintain the Vessel’s or the
Shipowner’s compliance with the ISM Code which the Mortgagee may require by
request.

 

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.

 

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on July 1, 2004.

 

Section
10.                                                                                     
Inspection; Reports.  (a)  The Shipowner will at all reasonable times afford the
Mortgagee or its authorized representatives full and complete access to the
Vessel for the purpose of inspecting the Vessel and her cargo and papers,
including without limitation all records pertaining to the Vessel’s maintenance
and repair, and, at the request of the Mortgagee, the Shipowner will deliver for
inspection copies of any and all contracts and documents relating to the Vessel,
whether on board or not.

 

(b)                                 The Shipowner hereby agrees to furnish
promptly to the Mortgagee, on demand, any reports or information which the
Shipowner may submit to shareholders or regulatory agencies and any additional
information which the Mortgagee may request in respect of the financial
condition of the Shipowner.

 

Section
11.                                                                                     
Flag; Home Port.  (a)  The Shipowner will not change the flag or home port of
the Vessel without the written consent of the Mortgagee and any such written
consent to anyone change of flag or home port shall not be construed to be a
waiver of this provision with respect to any subsequent proposed change of flag
or home port.

 

(b)                                 Notwithstanding the foregoing provisions of
this Section 11, upon not less than 30 days prior written notice to the
Mortgagee, provided no Default or Event of Default under the Credit Agreement
shall have occurred and be continuing, the Shipowner may change the flag or home
port of the Vessel to another flag or home port reasonably satisfactory to the
Mortgagee, provided that the Shipowner shall promptly take all actions necessary
or desirable to establish, preserve, protect and maintain the security interest
of the Mortgagee in the Vessel to the satisfaction of the Mortgagee, and the
Shipowner shall have provided to the Mortgagee and the Lenders such opinions of
counsel as may be reasonably requested by the Mortgagee to assure itself that
the conditions of this proviso have been satisfied.

 

Section
12.                                                                                     
No Sales, Transfers or Charters.  The Shipowner will not sell, mortgage,
transfer, or change the management of, or demise charter the Vessel for any
period longer than twelve (12) months (including any permitted extensions or
renewals) in each case, without the written consent of the Mortgagee first had
and obtained, and any such written consent to anyone sale, mortgage, demise
charter, transfer, or change of management shall not be construed to be a waiver
of this provision with respect to any subsequent proposed sale, mortgage, demise
charter, transfer, or

 

8

--------------------------------------------------------------------------------


 

change of management.  Any such sale, mortgage, demise charter, transfer, or
change of management of the Vessel shall be subject to the provisions of this
Mortgage and the lien hereof.

 

Section
13.                                                                                     
Insurance.  (a)  The Shipowner, at its own expense, or with respect to part
(a)(iii) of this Section 13 the Mortgagee at the expense of the Shipowner, will
keep the Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized responsibility, and placed in such
markets, on such terms and conditions, and through brokers, in each case
reasonably satisfactory to the Mortgagee and under forms of policies approved by
the Mortgagee against the risks indicated below and such other risks as the
Mortgagee may specify from time to time:

 

(i)                                                                                    
Marine and war risk, including London Blocking and Trapping Addendum and Lost
Vessel Clause, hull and machinery insurance in an amount in U.S. dollars equal
to, except as otherwise approved or required in writing by the Mortgagee, the
greater of (x) the then full commercial value of the Vessel or (y) an amount
which, when aggregated with such insured value of the other Mortgaged Vessels
(if the other Mortgaged Vessels are then subject to a mortgage in favor of the
Mortgagee under the Credit Agreement, and have not suffered an Event of Loss),
is equal to 120% of the then outstanding aggregate principal amount of the Term
Loans and the Total Revolving Loan Commitment whether used or unused.

 

(ii)                                                                                 
Marine and war risk protection and indemnity insurance or equivalent insurance
(including coverage against liability for passengers, fines and penalties
arising out of the operation of the Vessel, insurance against liability arising
out of pollution, spillage or leakage, and workmen’s compensation or
longshoremen’s and harbor workers’ insurance as shall be required by applicable
law) in such amounts approved by the Mortgagee;  provided, however that
insurance against liability under law or international convention arising out of
pollution, spillage or leakage shall be in an amount not less than the greater
of:

 

(y)                                 the maximum amount available, as that amount
may from time to time change, from the International Group of Protection and
Indemnity Associations or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and

 

(z)                                   the amounts required by the laws or
regulations of the United States of America or any applicable jurisdiction in
which the Vessel may be trading from time to time.

 

(iii)                                                                              
Mortgagee’s interest insurance (including extended mortgagee interest-additional
perils-pollution) coverage satisfactory to the Mortgagee in an amount which,
when aggregated with such insured value of the other Mortgaged Vessels (if the
other Mortgaged Vessels are then subject to a mortgage in favor of the Mortgagee
under the Credit Agreement, and have not suffered an Event of Loss), is equal to
120% of the then outstanding aggregate principal amount of the Term Loans and
the Total Revolving Loan Commitment whether used or unused; all such mortgagee’s
interest insurance cover shall in the

 

9

--------------------------------------------------------------------------------


 

Mortgagee’s discretion be obtained directly by the Mortgagee and the Shipowner
shall on demand pay all costs of such cover.

 

(iv)                                                                             
While the Vessel is idle or laid up, at the option of the Shipowner and in lieu
of the above-mentioned marine and war risk hull insurance, port risk insurance
insuring the Vessel against the usual risks encountered by like vessels under
similar circumstances.

 

(b)                                 The marine and commercial war-risk insurance
required by this Section 13 shall have deductibles and franchises no higher than
the following:  (i) Hull and Machinery - U.S. $115,000 for all hull claims and
U.S. $150,000 for all machinery claims each accident or occurrence and (ii)
Protection and Indemnity - U.S. $50,000 for cargo claims, U.S. $35,000 for crew
claims, U.S. $10,000 passenger claims and U.S. $15,000 all other claims, in each
case each accident or occurrence.

 

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee.  Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee.  The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.

 

(c)                                  The Shipowner will furnish the Mortgagee
from time to time on request, and in any event at least annually, a detailed
report signed by a firm of marine insurance brokers acceptable to the Mortgagee
with respect to P & I entry, the hull and machinery and war risk insurance
carried and maintained on the Vessel, together with their opinion as to the
adequacy thereof and its compliance with the provisions of this Mortgage.  At
the Shipowner’s expense the Shipowner will cause such insurance broker and the P
& I club or association providing P & I insurance referred to in part (a)(ii) of
this Section 13, to agree to advise the Mortgagee by telex or telecopier
confirmed by letter of any expiration, termination, alteration or cancellation
of any policy, any default in the payment of any premium and of any other act or
omission on the part of the Shipowner of which it has knowledge and which might
invalidate or render unenforceable, in whole or in part, any insurance on the
Vessel, and to provide an opportunity of paying any such unpaid premium or call,
such right being exercisable by the Mortgagee on a vessel by vessel and not on a
fleet basis.  In addition, the Shipowner shall promptly provide the Mortgagee
with any information which the Mortgagee reasonably requests for the purpose of
obtaining or preparing any report from an independent marine insurance
consultant as to the adequacy of the insurances effected or proposed to be
effected in accordance with this Mortgage as of the date hereof or in connection
with any renewal thereof, and the Shipowner shall upon demand indemnify the
Mortgagee in respect of all reasonable fees and other expenses incurred by or
for the account of the Mortgagee in connection with any such report;  provided
the Mortgagee shall be entitled to such indemnity only for one such report
during any period of twelve months.

 

The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:

 

10

--------------------------------------------------------------------------------


 

(i)                                                                                    
they will hold the instruments of insurance, and the benefit of the insurances
thereunder, to the order of the Mortgagee in accordance with the terms of the
loss payable clause referred to in the relevant Assignment of Insurances for the
Vessel; and

 

(ii)                                                                                 
they will have endorsed on each and every policy as and when the same is issued
the loss payable clause and the notice of assignment referred to in the relevant
Assignment of Insurances for the Vessel; and

 

(iii)                                                                              
they will not set off against any sum recoverable in respect of a claim against
the Vessel under the said underwriters or brokers or any other person in respect
of any other vessel nor cancel the said insurances by reason of non-payment of
such premiums or other amounts.

 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to this Section 13 for risks covered by insurance other than
that provided by a P & I Club shall contain provisions waiving underwriters’
rights of subrogation thereunder against any assured named in such policy and
any assignee of said assured.  The Shipowner has assigned to the Mortgagee its
rights under any policies of insurance in respect of the Vessel.  The Shipowner
agrees that, unless the insurances by their terms provide that they cannot cease
(by reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for required insurance and
also of demands from the Vessel’s P & I underwriters shall be in the hands of
the Mortgagee at least two (2) days before the risk in question commences.

 

(d)                                 Unless the Mortgagee shall otherwise agree,
all amounts of whatsoever nature payable under any insurance must be payable to
the Mortgagee for distribution first to itself and thereafter to the Shipowner
or others as their interests may appear.  Nevertheless, until otherwise required
by the Mortgagee by notice to the underwriters upon the occurrence and
continuance of a Default or an event of default hereunder, (i) amounts payable
under any insurance on the Vessel with respect to protection and indemnity risks
may be paid directly to the Shipowner to reimburse it for any loss, damage or
expense incurred by it and covered by such insurance or to the person to whom
any liability covered by such insurance has been incurred provided that the
underwriter shall have first received evidence that the liability insured
against has been discharged, and (ii) amounts payable under any insurance with
respect to the Vessel involving any damage to the Vessel not constituting an
Event of Loss, may be paid by underwriters directly for the repair, salvage or
other charges involved or, if the Shipowner shall have first fully repaired the
damage or paid all of the salvage or other charges, may be paid to the Shipowner
as reimbursement therefor;  provided, however, that if such amounts (including
any franchise or deductible) are in excess of U.S. $250,000, the underwriters
shall not make such payment without first obtaining the written consent thereto
of the Mortgagee.

 

(e)                                  All amounts paid to the Mortgagee in
respect of any insurance on the Vessel shall be disposed of as follows (after
deduction of the expenses of the Mortgagee in collecting such amounts):

 

(i)                                                                                    
any amount which might have been paid at the time, in accordance with the
provisions of paragraph (d) above, directly to the Shipowner or others shall be
paid by the Mortgagee to, or as directed by, the Shipowner;

 

11

--------------------------------------------------------------------------------


 

(ii)                                                                                 
all amounts paid to the Mortgagee in respect of an Event of Loss of the Vessel
shall be applied by the Mortgagee to the payment of the Indebtedness hereby
secured pursuant to Section 4.02(c) of the Credit Agreement;

 

(iii)                                                                              
all other amounts paid to the Mortgagee in respect of any insurance on the
Vessel may, in the Mortgagee’s sole discretion, be held and applied to the
prepayment of the Indebtedness hereby secured or to making of needed repairs or
other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.

 

(f)                                    In the event that any claim or lien is
asserted against the Vessel for loss, damage or expense which is covered by
insurance required hereunder and it is necessary for the Shipowner to obtain a
bond or supply other security to prevent arrest of the Vessel or to release the
Vessel from arrest on account of such claim or lien, the Mortgagee, on request
of the Shipowner, may, in the sole discretion of the Mortgagee, assign to any
person, firm or corporation executing a surety or guarantee bond or other
agreement to save or release the Vessel from such arrest, all right, title and
interest of the Mortgagee in and to said insurance covering said loss, damage or
expense, as collateral security to indemnify against liability under said bond
or other agreement.

 

(g)                                 The Shipowner shall deliver to the Mortgagee
certified copies and, whenever so requested by the Mortgagee, the originals of
all certificates of entry, cover notes, binders, evidences of insurance and
policies and all endorsements and riders amendatory thereof in respect of
insurance maintained under this Mortgage for the purpose of inspection or
safekeeping, or, alternatively, satisfactory letters of undertaking from the
broker holding the same.  The Mortgagee shall be under no duty or obligation to
verify the adequacy or existence of any such insurance or any such policies,
endorsement or riders.

 

(h)                                 The Shipowner agrees that it will not
execute or permit or willingly allow to be done any act by which any insurance
may be suspended, impaired or cancelled, and that it will not permit or allow
the Vessel to undertake any voyage or run any risk or transport any cargo which
may not be permitted by the policies in force, without having previously
notified the Mortgagee in writing and insured the Vessel by additional coverage
to extend to such voyages, risks, passengers or cargoes.

 

(i)                                     In case any underwriter proposes to pay
less on any claim than the amount thereof, the Shipowner shall forthwith inform
the Mortgagee, and if a Default, an Event of Default or an Event of Loss has
occurred and is continuing, the Mortgagee shall have the exclusive right to
negotiate and agree to any compromise.

 

(j)                                     The Shipowner will comply with and
satisfy all of the provisions of any applicable law, convention, regulation,
proclamation or order concerning financial responsibility for liabilities
imposed on the Shipowner or the Vessel with respect to pollution by any state or
nation or political subdivision thereof and will maintain all certificates or
other evidence of financial responsibility as may be required by any such law,
convention, regulation, proclamation or order with respect to the trade in which
the Vessel is from time to time engaged and the cargo carried by it.

 

Section
14.                                                                                     
Reimbursement for Expenses. The Shipowner will reimburse the Mortgagee promptly
for any and all expenditures which the Mortgagee may from time to time make,
layout or expend in providing such protection in respect of insurance, discharge
or purchase of liens,

 

12

--------------------------------------------------------------------------------


 

taxes, dues, tolls, assessments, governmental charges, fines and penalties
lawfully imposed, repairs, attorney’s fees, and other matters as the Shipowner
is obligated herein to provide, but fails to provide or which, in the sole
judgment of the Mortgagee are necessary or appropriate for the protection of the
Vessel or the security granted by this Mortgage.  Such obligation of the
Shipowner to reimburse the Mortgagee shall be an additional indebtedness due
from the Shipowner, shall bear interest at the interest rate as set forth in
Section 1.07(b) of the Credit Agreement from the date of payment by the
Mortgagee to and including the date of reimbursement by the Shipowner, shall be
secured by this Mortgage, and shall be payable by the Shipowner on demand.  The
Mortgagee, though privileged to do so, shall be under no obligation to the
Shipowner to make any such expenditure, nor shall the making thereof relieve the
Shipowner of any default in that respect.

 

Section
15.                                                                                     
Performance of Charters. The Shipowner will fully perform any and all charter
parties which may be entered into with respect to the Vessel and will promptly
notify the Mortgagee of any material claim by any charterer of non-performance
thereunder by the Shipowner.

 

Section
16.                                                                                     
Change in Ownership. The Shipowner further covenants and agrees with the
Mortgagee that, so long as any part of the Indebtedness hereby secured remains
unpaid, there shall be no change in the ownership of the Vessel or any of the
shares of the Shipowner without the prior written consent of the Mortgagee.

 

Section
17.                                                                                     
Prepayment if Event of Loss.  In the event that the Vessel suffers an Event of
Loss, then and in each such case the Shipowner shall forthwith repay the
Indebtedness hereby secured at the time and in the amount set forth in Section
4.02(c) of the Credit Agreement except to the extent such amounts have otherwise
been paid as therein provided.

 

ARTICLE III

 

Events of Default and Remedies

 

Section
1.                                                                                           
Events of Default; Remedies.  In case anyone or more of the following events,
herein termed “events of default”, shall happen:

 

(a)                                                                                 
the Shipowner fails to pay on the date due any payment of principal in respect
of the Indebtedness hereby secured as provided herein or the Shipowner fails to
pay within three (3) Business Days of the date due any payment of interest or
any Commitment Commission or any other amount owing under the Subsidiaries
Guaranty; or

 

(b)                                                                                
the statements in Article I shall prove to have been untrue when made in a
material way; or

 

(c)                                                                                 
a default in the due and punctual observance and performance of any of the
provisions of Sections 2, 3, 7, 8, 9(b), 11, 12, 13(a), (b), (d), (h) and (j),
16 or 17 of Article II hereof shall have occurred and be continuing; or

 

(d)                                                                                
a breach or omission in the due and punctual observance of any of the other
covenants and conditions herein required to be kept and performed by the
Shipowner and such breach or omission shall continue for 30 days after the day
the Shipowner first knew or should have known of such breach or omission; or

 

13

--------------------------------------------------------------------------------


 

(e)                                                                                 
an Event of Default shall have occurred and be continuing under the Credit
Agreement; or

 

(f)                                                                                   
a payment default by the Borrower under any Interest Rate Protection Agreement
or Other Hedging Agreement shall have occurred and be continuing; or

 

(g)                                                                                
any notice shall have been issued by the government or any bureau, department,
officer, board or agency thereof of the country of registry of the Vessel to the
effect that the Vessel is subject to cancellation from such registry or the
certificate of registry of the Vessel is subject to revocation or cancellation
for any reason whatsoever, and such notice shall not have been cancelled or
annulled on or before seven (7) Business Days prior to the date set forth in
such notice for such cancellation or revocation; or

 

(h)                                                                                
the Vessel shall be cancelled from the country of registry of the Vessel or the
certificate of registry of the Vessel is revoked or cancelled for any reason
whatsoever;

 

then:

 

the security constituted by this Mortgage shall become immediately enforceable
and that without limitation, the enforcement remedies specified can be exercised
irrespective of whether or not the Mortgagee has exercised the right of
acceleration under the Credit Agreement or any of the other Credit Documents and
the Mortgagee shall have the right to:

 

(i)                                                                                    
Declare all the then unpaid Indebtedness hereby secured to be due and payable
immediately, and upon such declaration, the same shall become and be immediately
due and payable provided, however, that no declaration shall be required if an
event of default shall have occurred by reason of a default under Section 10.05
of the Credit Agreement, then and in such case, the Indebtedness hereby secured
shall become immediately due and payable on the occurrence of such event of
default without any notice or demand;

 

(ii)                                                                                 
Exercise all of the rights and remedies in foreclosure and otherwise given to a
mortgagee by the provisions of the laws of the country of registry of the Vessel
or of any other jurisdiction where the Vessel may be found;

 

(iii)                                                                              
Bring suit at law, in equity or in admiralty, as it may be advised, to recover
judgment for the Indebtedness hereby secured, and collect the same out of any
and all property of the Shipowner whether covered by this Mortgage or otherwise;

 

(iv)                                                                             
Take and enter into possession of the Vessel, at any time, wherever the same may
be, without legal process and without being responsible for loss or damage and
the Shipowner or other person in possession forthwith upon demand of the
Mortgagee shall surrender to the Mortgagee possession of the Vessel;

 

(v)                                                                                
Without being responsible for loss or damage, the Mortgagee may hold, lay up,
lease, charter, operate or otherwise use such Vessel for such time and upon such
terms as it may deem to be for its best advantage, and demand, collect and
retain all hire, freights, earnings, issues, revenues, income, profits, return
premiums, salvage awards or

 

14

--------------------------------------------------------------------------------


 

recoveries, recoveries in general average, and all other sums due or to become
due in respect of such Vessel or in respect of any insurance thereon from any
person whomsoever, accounting only for the net profits, if any, arising from
such use of the Vessel and charging upon all receipts from the use of the Vessel
or from the sale thereof by court proceedings or pursuant to subsection (vi)
next following, all costs, expenses, charges, damages or losses by reason of
such use; and if at any time the Mortgagee shall avail itself of the right
herein given them to take the Vessel, the Mortgagee shall have the right to dock
the Vessel, for a reasonable time at any dock, pier or other premises of the
Shipowner without charge, or to dock her at any other place at the cost and
expense of the Shipowner;

 

(vi)                                                                             
Without being responsible for loss or damage, the Mortgagee may sell the Vessel
upon such terms and conditions as to the Mortgagee shall seem best, free from
any claim of or by the Shipowner, at public or private sale, by sealed bids or
otherwise, by mailing, by air or otherwise, notice of such sale, whether public
or private, addressed to the Shipowner at its last known address and to any
other registered mortgagee, twenty (20) calendar days prior to the date fixed
for entering into the contract of sale and by first publishing notice of any
such public sale for ten (10) consecutive days, in daily newspapers of general
circulation published in the City of New York, State of New York; in the event
that the Vessel shall be offered for sale by private sale, no newspaper
publication of notice shall be required, nor notice of adjournment of sale; sale
may be held at such place and at such time as the Mortgagee by notice may have
specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice or publication the Mortgagee may make any such
sale at the time and place to which the same shall be so adjourned; and any sale
may be conducted without bringing the Vessel to the place designated for such
sale and in such manner as the Mortgagee may deem to be for its best advantage,
and the Mortgagee may become the purchaser at any sale.  The Shipowner agrees
that any sale made in accordance with the terms of this paragraph shall be
deemed made in a commercially reasonable manner insofar as it is concerned;

 

(vii)                                                                          
Require that all policies, contracts, certificates of entry and other records
relating to the insurance with respect to the Vessel, including, but not limited
to, those described in Article II, Section 13 hereof (the “Insurances”)
(including details of and correspondence concerning outstanding claims) be
forthwith delivered to or to the order of the Mortgagee;

 

(viii)                                                                       
Collect, recover, compromise and give a good discharge for any and all monies
and claims for monies then outstanding or thereafter arising under the
Insurances or in respect of the earnings or any requisition compensation and to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor.

 

Section
2.                                                                                           
Power of Sale.  Any sale of the Vessel made in pursuance of this Mortgage,
whether under the power of sale hereby granted or any judicial proceedings,
shall operate to divest all right, title and interest of any nature whatsoever
of the Shipowner therein and thereto, and shall bar the Shipowner, its
successors and assigns, and all persons claiming by, through or under them.  No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of the proceeds thereof.  In case of any such sale, the Mortgagee,
if it is the purchaser, shall be entitled, for the purpose of making settlement
or payment for the property purchased, to use and apply the Indebtedness hereby

 

15

--------------------------------------------------------------------------------


 

secured in order that there may be credited against the amount remaining due and
unpaid thereon the sums payable out of the net proceeds of such sale to the
Mortgagee after allowing for the costs and expense of sale and other charges;
and thereupon such purchaser shall be credited, on account of such purchase
price, with the net proceeds that shall have been so credited upon the
Indebtedness hereby secured.  At any such sale, the Mortgagee may bid for and
purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.

 

Section
3.                                                                                           
Power of Attorney-Sale.  The Mortgagee is hereby irrevocably appointed
attorney-in-fact of the Shipowner to execute and deliver to any purchaser
aforesaid, and is hereby vested with full power and authority to make, in the
name and on behalf of the Shipowner, a good conveyance of the title to the
Vessel so sold.  Any person dealing with the Mortgagee or attorney-in-fact shall
not be put on enquiry as to whether the power of attorney contained herein has
become exercisable.  In the event of any sale of the Vessel, under any power
herein contained, the Shipowner will, if and when required by the Mortgagee,
execute such form of conveyance of the Vessel as the Mortgagee may direct or
approve.

 

Section
4.                                                                                           
Power of Attorney-Collection.  The Mortgagee is hereby irrevocably appointed
attorney-in-fact of the Shipowner upon the happening of any event of default, in
the name of the Shipowner to demand, collect, receive, compromise and sue for,
so far as may be permitted by law, all freight, hire, earnings, issues,
revenues, income and profits of the Vessel and all amounts due from underwriters
under any insurance thereon as payment of losses or as return premiums or
otherwise, salvage awards and recoveries, recoveries in general average or
otherwise, and all other sums due or to become due at the time of the happening
of any event of default as defined in Section 1 of Article III hereof in respect
of the Vessel, or in respect of any insurance thereon, from any person
whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and other instruments in writing
with respect to the foregoing.  Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the Power of Attorney
contained herein has become exercisable.

 

Section
5.                                                                                           
Delivery of Vessel.  Upon the security constituted by this Mortgage becoming
immediately enforceable pursuant to Section 1 of Article III, the Mortgagee
shall (in addition to the powers described in Section 1 of Article III) become
forthwith entitled (but not bound) to appoint, by an instrument in writing under
its seal or under the hand of any director or officer or authorized signatory, a
receiver and/or manager of the Vessel upon such terms as to remuneration and
otherwise as the Mortgagee shall deem fit with power from time to time to remove
any receiver and appoint another in his stead and any receiver shall be the
agent of the Shipowner (who shall be solely responsible for his acts and
defaults and remuneration) and shall have all the powers conferred by law by way
of addition to, but without limiting, those powers any receiver shall have all
the powers and entitlements conferred on the Mortgagee by this Mortgage and
generally shall be entitled to the same protection and to exercise the same
powers and discretions as are granted to the Mortgagee under this Mortgage.

 

Section
6.                                                                                           
Mortgagee to Discharge Liens.  The Shipowner authorizes and empowers the
Mortgagee or its appointees or any of them to appear in the name of the
Shipowner, its successors and assigns, in any court of any country or nation of
the world where a suit is pending against the Vessel because of or on account of
any alleged lien against the Vessel from which the

 

16

--------------------------------------------------------------------------------


 

Vessel has not been released and to take such proceedings as to them or any of
them may seem proper towards the defense of such suit and the purchase or
discharge of such lien, and all expenditures made or incurred by them or any of
them for the purpose of such defense or purchase or discharge shall be a debt
due from the Shipowner, its successors and assigns, to the Mortgagee, and shall
be secured by the lien of this Mortgage in like manner and extent as if the
amount and description thereof were written herein.

 

Section
7.                                                                                           
Payment of Expenses.  The Shipowner covenants that upon the happening of any one
or more of the events of default, then, upon written demand of the Mortgagee,
the Shipowner will pay to the Mortgagee the whole amount due and payable in
respect of the Indebtedness hereby secured; and in case the Shipowner shall fail
to pay the same forthwith upon such demand, the Mortgagee shall be entitled to
recover judgment for the whole amount so due and unpaid, together with such
further amounts as shall be sufficient to cover the reasonable compensation of
the Mortgagee or its agents, attorneys and counsel and any necessary advances,
expenses and liabilities made or incurred by it or them or the Mortgagee
hereunder.  All moneys collected by the Mortgagee under this Section 7 shall be
applied by the Mortgagee in accordance with the provisions of Section 11 of this
Article III.

 

Section
8.                                                                                           
Remedies Cumulative.  Each and every power and remedy herein given to the
Mortgagee shall be cumulative and shall be in addition to every other power and
remedy herein given or now or hereafter existing at law, in equity, in admiralty
or by statute, and each and every power and remedy whether herein given or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient by the Mortgagee, and the exercise or the
beginning of the exercise of any power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other power
or remedy.  The Mortgagee shall not be required or bound to enforce any of its
rights under any of the other Credit Documents, prior to enforcing its rights
under this Mortgage.  No delay or omission by the Mortgagee in the exercise of
any right or power or in the pursuance of any remedy accruing upon any default
as above defined shall impair any such right, power or remedy or be construed to
be a waiver of any such event of default or to be an acquiescence therein; nor
shall the acceptance by the Mortgagee of any security or of any payment of or on
account of the Indebtedness hereby secured maturing after any event of default
or of any payment on account of any past default be construed to be a waiver of
any right to exercise its remedies due to any future event of default or of any
past event of default not completely cured thereby.  No consent, waiver or
approval of the Mortgagee shall be deemed to be effective unless in writing and
duly signed by authorized signatories of the Mortgagee;  any waiver by the
Mortgagee of any of the terms of this Mortgage or any consent given under this
Mortgage shall only be effective for the purpose and on the terms which it is
given and shall be without prejudice to the right to give or withhold consent in
relation to future matters (which are either the same or different).

 

Section
9.                                                                                           
Cure of Defaults.  If at any time after an event of default and prior to the
actual sale of the Vessel by the Mortgagee or prior to any enforcement or
foreclosure proceedings the Shipowner offers completely to cure all events of
default and to pay all expenses, advances and damages to the Mortgagee
consequent on such events of default, with interest at the interest rate set
forth in Section 1.07(b) of the Credit Agreement, then the Mortgagee may, but
shall not be obligated to, accept such offer and payment and restore the
Shipowner to its former position, but such action, if taken, shall not affect
any subsequent event of default or impair any rights consequent thereon.

 

Section
10.                                                                                     
Discontinuance of Proceedings.  In case the Mortgagee shall have proceeded to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or

 

17

--------------------------------------------------------------------------------


 

otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely to the Mortgagee, then and in
every such case the Shipowner and the Mortgagee shall be restored to its former
position and right hereunder with respect to the property subject or intended to
be subject to this Mortgage, and all rights, remedies and powers of the
Mortgagee shall continue as if no such proceedings had been taken.

 

Section
11.                                                                                     
Application of Proceeds.  After an event of default hereunder shall have
occurred and be continuing, the proceeds of any sale of the Vessel and any and
all other moneys received by the Mortgagee pursuant to or under the terms of
this Mortgage or in any proceedings hereunder, the application of which has not
elsewhere herein been specifically provided for, shall be applied as follows:

 

First:                                                                     To
the payment of all costs and expenses (together with interest thereon as set
forth in Section 14 of Article II) of the Mortgagee, including the reasonable
compensation of its agents and attorneys, by reason of any sale, retaking,
management or operation of the Vessel and all other sums payable to the
Mortgagee hereunder by reason of any expenses or liabilities incurred or
advances made by it for the protection, maintenance and enforcement of the
security or of any of its rights hereunder, under the Credit Agreement, the
Subsidiaries Guaranty and under the other Credit Documents or in the pursuit of
any remedy hereby or thereby conferred; and at the option of the Mortgagee to
the payment of any taxes, assessments or liens claiming priority over the lien
of this Mortgage; and

 

Second:                                                     To the Pledgee (as
defined in the Pledge Agreement) for its distribution in accordance with the
provisions of Section 9 of the Pledge Agreement; and

 

Third:                                                                To the
Shipowner or as may be directed by a court of competent jurisdiction.

 

Section
12.                                                                                     
Possession Until Default.  Until one or more of the events of default
hereinafter described shall happen, the Shipowner (a) shall be suffered and
permitted to retain actual possession and use of the Vessel and (b) shall have
the right, from time to time, in its discretion, and without application to the
Mortgagee, and without obtaining a release thereof by the Mortgagee, to dispose
of, free from the lien hereof, any boilers, engines, machinery, masts, spars,
sails, rigging, boats, anchors, chains, tackle, apparel, furniture, fittings or
equipment or any other appurtenances of the Vessel that are no longer useful,
necessary, profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, chains, tackle, apparel, furniture,
fittings, equipment, or other appurtenances of substantially equal value to the
Shipowner, which shall forthwith become subject to the lien of this Mortgage as
a first priority mortgage thereon.

 

Section
13.                                                                                     
Severability of Provisions, etc.  (a) If any provision of this Mortgage should
be deemed invalid or shall be deemed to affect adversely the preferred status of
this Mortgage under any applicable law, such provision shall be void and of no
effect and shall cease to be a part of this Mortgage without affecting the
remaining provisions, which shall remain in full force and effect.

 

(b)                                 In the event that the Subsidiaries Guaranty,
this Mortgage, any of the other Credit Documents or any of the documents or
instruments which may from time to time be delivered thereunder or hereunder or
any provision thereof or hereof shall be deemed invalidated by present or future
law of any nation or by decision of any court, this shall not affect the
validity and/or

 

18

--------------------------------------------------------------------------------


 

enforceability of all or any other parts of the Subsidiaries Guaranty, this
Mortgage, any of the other Credit Documents or such documents or instruments
and, in any such case, the Shipowner covenants and agrees that, on demand, it
will execute and deliver such other and further agreements and/or documents
and/or instruments and do such things as the Mortgagee in its sole discretion
may reasonably deem to be necessary to carry out the true intent of this
Mortgage, the Subsidiaries Guaranty and the other Credit Documents.

 

(c)                                  In the event that the title, or ownership
of the Vessel shall be requisitioned, purchased or taken by any government of
any country or any department, agency or representative thereof, pursuant to any
present or future law, proclamation, decree order or otherwise, the lien of this
Mortgage shall be deemed to attach to the claim for compensation therefor, and
the compensation, purchase or other taking of such title or ownership is hereby
agreed to be payable to the Mortgagee who shall be entitled to receive the same
and shall apply it as provided in Section 11 of this Article III.  In the event
of any such requisition, purchase or taking, and the failure of the Mortgagee to
receive proceeds as herein provided, the Shipowner shall promptly execute and
deliver to the Mortgagee such documents, if any, as in the opinion of the
Mortgagee may be necessary or useful to facilitate or expedite the collection by
the Mortgagee of such part of the compensation, purchase price, reimbursement or
award as is payable to it hereunder.

 

(d)                                 Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the priority
status of this Mortgage, and if any provision of this Mortgage or portion
thereof shall be construed to waive the priority status of this Mortgage, then
such provision to such extent shall be void and of no effect.

 

ARTICLE IV

 

Sundry Provisions

 

Section
1.                                                                                           
Successors and Assigns.  All of the covenants, promises, stipulations and
agreements of the Shipowner in this Mortgage contained shall bind the Shipowner
and its successors and shall inure to the benefit of the Mortgagee and its
successors and assigns. In the event of any assignment or transfer of this
Mortgage, the term “Mortgagee”, as used in this Mortgage, shall be deemed to
mean any such assignee or transferee.

 

Section
2.                                                                                           
Power of Substitution.  Wherever and whenever herein any right, power or
authority is granted or given to the Mortgagee, such right, power or authority
may be exercised in all cases by the Mortgagee or such agent or agents as it may
appoint, and the act or acts of such agent or agents when taken shall constitute
the act of the Mortgagee hereunder.

 

Section
3.                                                                                           
Counterparts.  This Mortgage may be executed in any number of counterparts, each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

 

Section
4.                                                                                           
Notices.  Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including telexed,
telegraphic, telex, telecopier or cable communication) and mailed, telexed,
telecopied, cabled or delivered, if to the Shipowner or to the Mortgagee, at its
address as specified below, or at such other address as shall be designated by
such party in a written notice to the other party:

 

19

--------------------------------------------------------------------------------


 

If to the Shipowner, addressed to it in care of:

 

General Maritime Corporation

35 West 56th Street

New York, NY 10019

Telephone: (212) 763-5600

Facsimile: (212) 763-5603

 

If to the Mortgagee, addressed to it:

 

Nordea Bank Finland PLC, New York Branch

437 Madison Avenue, 21st Floor

New York, NY 10022

Attention:  Mr. Hans Chr. Kjelsrud

Facsimile: (212) 421 4420

 

All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.

 

Section
5.                                                                                           
Recording: Clause.  For purposes of recording this First Preferred Mortgage as
required by Chapter 3 of the Republic of the Marshall Islands Maritime Act of
1990, as amended, the total amount of the direct and contingent obligations
secured by this Mortgage is Eight Hundred Seventy-Five Million United States
Dollars (U.S. $875,000,000), and interest and performance of mortgage
covenants.  The maturity date is on demand.  There is no separate discharge
amount.

 

Section
6.                                                                                           
Further Assurances.  The Shipowner shall execute and do all such assurances,
acts and things as the Mortgagee, or any receiver in its absolute discretion may
require for:

 

(a)                                                                                 
perfecting or protecting the security created (or intended to be created) by
this Mortgage; or

 

(b)                                                                                
preserving or protecting any of the rights of the Mortgagee under this Mortgage
(or any of them); or

 

(c)                                                                                 
ensuring that the security constituted by this Mortgage and the covenants and
obligations of the Shipowner under this Mortgage shall enure to the benefit of
assignees of the Mortgagee (or any of them); or

 

(d)                                                                                
facilitating the appropriation or realization of the Vessel or any part thereof
and enforcing the security constituted by this Mortgage on or at any time after
the same shall have become enforceable; or

 

20

--------------------------------------------------------------------------------


 

(e)                                                                                 
the exercise of any power, authority or discretion vested in the Mortgagee under
this Mortgage,

 

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner.  Without limitation of the foregoing, in connection with any
Interest Rate Protection Agreements or Other Hedging Agreements entered into
from time to time, the Shipowner shall, at its expense, enter into, deliver and
cause to be recorded such amendments and supplements to this Mortgage, and such
other instruments and legal opinions, as the Mortgagee may reasonably request.

 

Section
7.                                                                                           
Governing Law.  The provisions of this Mortgage shall, with respect to its
validity, effect, recordation and enforcement, be governed by and construed in
accordance with the applicable laws of the Republic of the Marshall Islands.

 

Section
8.                                                                                           
Additional Rights of the Mortgagee.  In the event the Mortgagee shall be
entitled to exercise any of its remedies under Article III hereof, the Mortgagee
shall have the right to arrest and take action against the Vessel at whatever
place the Vessel shall be found lying and for the purpose of any action which
the Mortgagee may bring before the Courts of such jurisdiction or other judicial
authority and for the purpose of any action which the Mortgagee may bring
against the Vessel, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the Master of the Vessel (or upon anyone acting as the
Master) and such service shall be deemed good service on the Shipowner for all
purposes.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Shipowner has caused this First Preferred Mortgage over
the [VESSEL NAME] to be duly executed by its authorized representative the day
and year first above written.

 

 

 

[NAME OF SHIPOWNER]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

22

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

 

: SS:

COUNTY OF NEW YORK

)

 

 

 

On this [      ] day of [DATE], before me personally appeared [NAME], known to
me to be the person who executed the foregoing instrument, who, being by me duly
sworn did depose and say that he resides at
                                    , New York, NY;  that he is [TITLE] of
[SHIPOWNER], the Marshall Islands limited liability company described in and
which executed the foregoing instrument;  that he signed his name pursuant to
authority granted to him by [SHIPOWNER];  and that he further acknowledged that
said instrument is the act and deed of [SHIPOWNER].

 

 

 

 

 

Notary Public

 

[FOR USE IN THE REPUBLIC OF THE MARSHALL ISLANDS]

 

23

--------------------------------------------------------------------------------